Title: To Thomas Jefferson from Joseph Reed, 27 March 1781
From: Reed, Joseph
To: Jefferson, Thomas



Sir
In Council Philada. March 27th. 1781.

Colonel Broadhead, Commanding at Fort Pitt, has informed us, that being apprehensive of a scarcity of provisions at his Post, he has interfered so far as to restrict the purchases of some articles made by your Excellency’s direction for a special purpose, within this state, from passing out of it, and that he thought himself further  warranted in the measure by a similar restriction having been laid some time ago on Mr. Wilson purchasing cattle in one of your frontier Counties, under the Commissary General for the use of Fort Pitt.
As we apprehend such interpositions, attended with mutual inconvenience, and tend to interrupt the desirable harmony of states bound together in the bonds of common interests and affection, we have signified to him our desire, that he would not only take off any prohibition but facilitate the measures directed by your Excellency. And that, unless in case of some great and unforeseen calamity or just apprehension of famine he permit your Commissioner freely to execute your orders. As Colonel Broadhead is an officer of merit, and on this occasion acted with a well meant tho’ mistaken zeal for the good of the state, we flatter ourselves your Excellency will excuse the orders he has given, which we are persuaded he will immediately revoke, and conform to your wishes on that subject.
As we doubt not a like friendly disposition prevails in your Councils, we hope you will as readily remove any obstructions to the purchases which may be necessary for the small garrison at Fort Pitt, in the neighbouring Counties of Virginia.
And we beg leave to assure your Excellency we shall take a sincere pleasure in cultivating, by every kind office in our power, the harmony and mutual interests of the two states, and rendering Virginia every service in the present state of tryal and distress. Of which we gave General Greene the most decisive proof by supplying him with arms and other articles out of our state stores for the use of the Southern Army, and which have been extended since, most cheerfully, to the expedition under the Marquiss de Fayette. Most sincerely wishing your Excellency a speedy deliverance from the incursions of the Enemy and a restoration of peace and tranquillity, I remain, with great respect and consideration, Your Excellency’s most obedient and very humble servant,

Jos. ReedPresident

